August 30, 2012




                                   JUDGMENT

                  The Fourteenth Court of Appeals
                  MORRELL MASONRY SUPPLY, INC., Appellant

NO. 14-12-00771-CV                         V.

                         SHEPHERD LOFT II, L.P., Appellee
                        ________________________________

       Today the Court heard appellant's motion to dismiss the appeal from the judgment
signed by the court below on June 30, 2011. Having considered the motion and found it
meritorious, we order the appeal DISMISSED.

       We further order that all costs incurred by reason of this appeal be paid by
appellant, Morrell Masonry Supply, Inc.
      We further order that mandate be issued immediately.
      We further order this decision certified below for observance.